ALPS ETF Trust 1290 Broadway, Suite 1100 Denver, Colorado 80203 January 10, 2017 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: ALPS ETF Trust (the Registrant) (File Nos. 333-148826; 811-22175) Dear Sir or Madam: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the Prospectus with respect to the Registrant, effective January 6, 2017, does not differ from the one filed in the Post-Effective Amendment No. 284 on January 6, 2017, which was filed electronically. Sincerely, /s/ Abigail Murray Abigail Murray, Esq. Secretary cc: Stuart Strauss, Esq. Dechert LLP
